GISTARVE RUFFIN, JR.,                                  No. 68248
                                   Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.



                                     ORDER DISMISSING APPEALS

                            These are pro se appeals from judgments of conviction.
                Second Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                            The notices of appeal were untimely filed. NRAP 4(b); NRS
                34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352,
                871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                these appeals, and we
                            ORDER these appeals DISMISSED.




                                        Parraguirre



                Douglas


                cc: Hon. Jerome M. Polaha, District Judge
                     Gistarve Ruffin, Jr.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A ce